                Case 3:17-cv-03801-RS Document 120 Filed 04/27/20 Page 1 of 3



 1   EILEEN R. RIDLEY, CA Bar No. 151735
       eridley@foley.com
 2   FOLEY & LARDNER LLP
     555 CALIFORNIA STREET
 3   SUITE 1700
     SAN FRANCISCO, CA 94104-1520
 4   TELEPHONE: 415.434.4484
     FACSIMILE: 415.434.4507
 5
     PAUL V. STORM (Admitted Pro Hac Vice)
 6      pvstorm@gardere.com
     JAMES G. MUNISTERI (Admitted Pro Hac Vice)
 7     jmunisteri@gardere.com
     COLLEEN MCKNIGHT (Admitted Pro Hac Vice)
 8     cmcknight@gardere.com
     FOLEY & LARDNER LLP
 9   2021 MCKINNEY AVE.
     SUITE 1600
10   DALLAS, TEXAS 75201
     TELEPHONE: 214.999.3000
11   FACSIMILE: 214.999.4667
12   Attorneys for Plaintiff ORTHOACCEL
     TECHNOLOGIES, INC.
13

14                                UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION
17
     ORTHOACCEL TECHNOLOGIES, INC.,            )   CASE NO: 3:17-cv-03801-RS
18                                             )    ORDER
                    PLAINTIFF,                 )   STIPULATION OF DISMISSAL OF ACTION
19                                             )   AGAINST DEFENDANTS WITH PREJUDICE
           V.                                  )
20                                                 UNDER F.R.C.P. 41(A)
                                               )
     PROPEL ORTHODONTICS, LLC, AND             )
21   PROPEL ORTHODONTICS USA, LLC,             )   Case Filed: July 4, 2017
                                               )   Complaint Served: August 17, 2017
22                  DEFENDANT.                 )
                                               )
23                                             )
                                               )
24                                             )
                                               )
25                                             )
                                               )
26

27

28
                                                                        STIPULATION OF DISMISSAL
                                                                          CASE NO. 3:17-CV-03801-RS
                 Case 3:17-cv-03801-RS Document 120 Filed 04/27/20 Page 2 of 3



 1          This stipulation is entered into pursuant to Federal Rule of Civil Procedure 41(a) by and between
 2   Plaintiff OrthoAccel Technologies, Inc. (hereinafter “Plaintiff”) and Defendants Propel Orthodontics
 3
     LLC, and Propel Orthodontics USA LLC through the parties’ attorneys of record in this case.
 4
            WHEREAS, Plaintiff and Defendants have resolved the claims asserted in this action,
 5
     NOW, THEREFORE, the parties hereby stipulate as follows:
 6

 7          The complaint of Plaintiff against Defendants and the above-titled action shall be dismissed with

 8   prejudice under Rule 41(a) of the Federal Rules of Civil Procedure, with each party to bear their own costs

 9   and fees.
10

11

12                                                   FOLEY & LARDNER LLP
       DATED: April 23, 2020
13

14                                                   /s/ Paul V. Storm
                                                     PAUL V. STORM
15
                                                     Attorney for Plaintiff
16                                                   ORTHOACCEL TECHNOLOGIES, INC.

17
        DATED: April 23, 2020                         FINNEGAN, HENDERSON, FARABOW,
18                                                    GARRETT & DUNNER, LLP

19                                                    By: /s/ Robert F. McCauley
                                                      ROBERT F. MCCAULEY, III
20
                                                      Attorney for Defendants
21                                                    Propel Orthodontics, LLC and
                                                      Propel Orthodontics USA, LLC
22

23

24

25

26

27

28                                                       1


                                                                                   STIPULATION OF DISMISSAL
                                                                                     CASE NO. 3:17-CV-03801-RS
            Case 3:17-cv-03801-RS Document 119
                                           120 Filed 04/24/20
                                                     04/27/20 Page 3 of 3



 1                                    ORDER
 2
          PURSUANT TO STIPULATION, this action is dismissed with prejudice.
 3
          IT IS SO ORDERED.
 4

 5
            April 27, 2020
     DATE: _____________________          __________________________
 6                                              HONORABLE RICHARD SEEBORG
                                                UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               2


                                                                      STIPULATION OF DISMISSAL
                                                                        CASE NO. 3:17-CV-03801-RS
